o f f ic e o f c h ief c o u n sel number release date department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date cc ita scano-111622-02 uil memorandum for stephen detillian chief aab quality assurance section beckley finance center from heather maloy by thomas moffitt associate chief_counsel income_tax accounting subject service_center advice this service_center advice responds to your request for information dated date issue whether an employee may claim a deduction for state income taxes under sec_164 of the internal_revenue_code with respect to payments to a state made by the employer to satisfy the employee’s state_income_tax liabilities for previous years where the employer treats the payments as wages paid to the employee conclusion under these circumstances the employee is treated as having made the payments of the state income taxes and may claim an itemized_deduction for the payment on schedule a of form_1040 for the year the payment is made facts for several years an employer has reimbursed its employees for nondeductible expenses_incurred in its trade_or_business sec_1_62-2 of the income_tax regulations indicates that these payments should have been treated as payments of wages subject_to federal and state_income_tax withholding but the employer did not treat these amounts as wages the employer has since learned that it had been out of tax compliance and it has begun treating these payments as taxable wages scano-111622-02 in order to bring itself and its employees into compliance for prior taxable years the employer paid amounts to the federal government and to state governments representing what it determined were the taxes that would have been payable by its employees for all open taxable years the employer also included as wages in each employee’s form_w-2 the amounts paid to the federal and state governments on the employee’s behalf based on 279_us_716 discussion sec_164 allows an individual to deduct state and local and foreign_income_war_profits_and_excess_profits_taxes in determining federal taxable_income for the taxable_year in which the taxes are paid however the deduction is allowable only if the individual itemizes deductions see sec_63 when the employer paid the employees’ state back taxes it treated the payments as taxable to the employees under principles set forth in the old colony trust case in that case the supreme court found that an employer's payment of the employee's federal and state_income_tax liabilities represented additional compensation to the employee in other words the employer's payment of the employee's taxes was treated as a payment of compensation to the employee followed by the employee's payment of federal and state income taxes accordingly an employee who itemizes deductions for federal_income_tax purposes should be entitled to a state_income_tax deduction for the payment under sec_164 because the payment of state back taxes is not a payment of current state taxes the payment should not be included in box state_income_tax of form_w-2 for the current_year example in taxable_year employee jones a resident of state a earned dollar_figure in salary and her employer also paid dollar_figure in back taxes dollar_figure federal dollar_figure state related to prior taxable years on jones' form_w-2 the employer reported dollar_figure as wages pursuant to state a's withholding rules the employer withheld dollar_figure in state income taxes for taxable_year based on the dollar_figure wage amount and reported the withheld amount in box state_income_tax of the form_w-2 when jones files her federal_income_tax return for she may deduct as itemized_deductions both the dollar_figure state_income_tax withheld from wages as well as the dollar_figure paid for the state a back tax_liabilities if you need further information please call
